DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
In an interview on April 13, 2021, an examiner’s amendment to cancel previously withdrawn claims 10-20 was approved via telephone by attorney Kurt Prange Reg no. 75,137.

The application has been amended as follows: 
1. (Previously Amended) A method of transferring data to a user device via a content distribution network using a nonvolatile memory express over fabrics (NVMe- oF) device, the method comprising: receiving a read request at the NVMe-oF device that is serving as part of a localized cache in an edge array of the content distribution network, the read request corresponding to a request from the user device; generating a physical address based on a logical address, the logical address corresponding to the data; receiving the data from a flash storage of the NVMe-oF device; in response to the read request, processing the data with a graphics processing unit (GPU) that is embedded in the NVMe-oF device or that is on a same chassis as the NVMe-oF device by media transcoding with the GPU for processing the data as part of content delivery; and transferring, by the NVMe-oF device, the data to the user device via a network fabric interface in response to the read request.  
2. (Previously Presented) The method of claim 1, wherein transferring the data comprises transferring the data to the user device while bypassing any central processing unit (CPU) between the user device and the GPU.  
3. (Previously Presented) The method of claim 1, further comprising: transferring the data to a host corresponding to the user device; and sending a completion message to the host.  
4. (Canceled)  
5. (Previously Presented) The method of claim 1, further comprising: storing the data using a namespace; performing a data read operation to the namespace; and performing a set of transformations to the data.  
6. (Previously Presented) The method of claim 1, wherein the processed data comprises key-value data.  
7. (Previously Presented) The method of claim 1, further comprising locating a logical block address (LBA) range representing a set of transformation instructions for transforming the data.  
8. (Previously Presented) The method of claim 1, wherein processing the data comprises formatting the data corresponding to the read request according to the request by the user device.  

10. (Canceled) 
11. (Canceled) 
12. (Canceled)  
13. (Canceled)  
14. (Canceled)  
15. (Canceled)
16. (Canceled)
17. (Canceled)
18. (Canceled)  
19. (Canceled)  
20. (Canceled)

Response to Applicant Amendments/Arguments
Applicant: 103 Rejections: Applicant argues the uniqueness of the structural architecture of the claimed system.
Examiner: Applicants arguments/amendments are persuasive. Claim 1 is allowable.

Allowed Claims
Claim 1 is allowed. Therefore dependent claims 2-3, and 5-9 are allowed, as they are dependent upon an allowed claim.
Claim 1 contains allowable subject matter. Therefore dependent claims 2-3, and 5-9 contain allowable subject matter, as they depend from claim 1 and contain all subject matter disclosed in the claim from which they depend upon.

Allowable Subject Matter
Examiner finds it unconventional and novel apply each of the concepts in combination with each other as recited in either of the independent claims. In particular a method of transferring data to a user device via a content distribution network using a nonvolatile memory express over fabrics (NVMe- oF) device, the method comprising: 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TERRIKA PETERSON/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426